Case: 09-30903     Document: 00511009727          Page: 1    Date Filed: 01/21/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 21, 2010

                                     No. 09-30903                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



EDWARD SMITH

                                                   Plaintiff - Appellant
v.

UNITED STATES FEDERAL GOVERNMENT; MAGISTRATE JUDGE
STEPHEN C. RIEDLINGER, of the United States District Court for the
Middle District of Louisiana; ELIZABETH HAECKER RYAN, Attorney-at-
Law of the firm Lemle & Kelleher; WACKENHUT CORP; LEMLE &
KELLEHER LLP

                                                   Defendants - Appellants




               Appeal from the United States District Court for the
                          Middle District of Louisiana
                                No. 3:09-CV-478


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        In this appeal, Edward Smith challenges the district court’s dismissal of
his suit in which he claimed that defendants fraudulently obtained a judgment
against him.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30903   Document: 00511009727      Page: 2   Date Filed: 01/21/2010

                                 No. 09-30903

      This case arises out of an earlier employment discrimination suit Smith
filed against his employer Wackenhut Corporation in the United States District
Court for the Middle District of Louisiana.         After discovery commenced,
Magistrate Judge Stephen Riedlinger recommended the dismissal of Smith’s
case when he repeatedly failed to meet discovery deadlines. The magistrate’s
recommendation was subsequently approved and the district court dismissed
the suit on August 19, 2008. That judgment was not appealed.
      Smith then filed this suit on July 23, 2009 against Appellees the United
States, Magistrate Judge Riedlinger, his former employer and its counsel,
claiming that they fraudulently colluded to dismiss his suit. On August 3, 2009,
a magistrate judge filed a report recommending that this suit be dismissed
against all parties as frivolous pursuant to 28 U.S.C. § 1915. The district judge
accepted the magistrate’s recommendations and entered judgment dismissing
this suit with prejudice. Smith now appeals.
      For the reasons thoroughly addressed in the magistrate judge’s report,
both the United States and Magistrate Judge Stephen Riedlinger are immune
from suit. Additionally, Smith’s brief to this court fails to address any issues
regarding his former employer and its counsel. Therefore, Smith’s arguments
against Wackenhut, Ryan, and Lemle Kelleher are waived and considered
abandoned. See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 (5th
Cir. 2004).
      Therefore, the district court’s judgment is
      AFFIRMED




                                       2